                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

JAMES ARTHUR ROAT,                         )
           Plaintiff,                      )
                                           )      No. 2:18-cv-182
v.                                         )
                                           )      Honorable Paul L. Maloney
COMMISSIONER OF                            )
SOCIAL SECURITY,                           )
           Defendant.                      )
                                           )
              ORDER ADOPTING REPORT & RECOMMENDATION

       This matter was referred to the Honorable Maarten Vermaat, United States

Magistrate Judge, who issued a Report and Recommendation (“R&R”) on December 30,

2019 (ECF No. 15). The R&R recommends vacating the Commissioner’s decision denying

benefits because the decision incorrectly applied the law and failed to decide a question of

fact. The Commissioner timely filed an objection (ECF No. 16); Plaintiff James Roat has not

responded.

       The Commissioner is entitled to de novo review on the portions of the R & R for

which it has articulated clear and specific objections. Fed. R. Civ. P. 72(b)(3). But

“[O]bjections to magistrate judges’ reports and recommendations are not meant to be simply

a vehicle to rehash arguments set forth in the petition.” Owens v. Comm’r of Soc. Sec., 2013

WL 1304470, at *3 (W.D. Mich. Mar. 28, 2013) (quoting Nickelson v. Warden, No. 1:11-

cv-334, 2012 WL 700827, at *4 (S.D. Ohio Mar. 1, 2012)). And similarly, the Court is not

obligated to address objections that do not identify specific errors in the magistrate judge’s

proposed recommendations. Id.
       The ALJ found against Roat on Listing 1.00, so he did not analyze Listing 1.04(A).

The magistrate judge concluded that the ALJ’s failure to evaluate Listing 1.04(A) was an error

requiring reversal for two reasons. First, because the law is undecided on this point: it is not

clear whether a plaintiff must establish an inability to ambulate effectively (that is, satisfy

Listing 1.00) before he may establish Listing 1.04(A). Because the law is not settled, the ALJ

may have incorrectly applied the law. Second, the magistrate judge determined that the

record evidence raised a substantial question of medical equivalency that might meet Listing

1.04(A). Therefore, the ALJ should have evaluated the evidence and made the first

impression determination of whether Roat meets or equals Listing 1.04(A). Thus, the

magistrate judge recommended vacating the ALJ’s decision and remanding the case for an

evaluation of Listing 1.04(A).

       This Court’s review of the ALJ’s decision is limited to whether the ALJ applied the

correct legal standards and whether the findings of the ALJ are supported by substantial legal

evidence. Winslow v. Comm’r of Soc. Sec., 566 F. App’x 418, 420 (6th Cir. 2014) (quoting

Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009)). “This Court may not try

the case de novo, nor resolve conflicts in evidence, nor decide questions of credibility.”

Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).

       The Commissioner objects to the R&R and argues that the magistrate judge erred by

failing to consider whether the ALJ’s error was harmless. In the Commissioner’s view, the

evidence does not show that Roat meets or exceeds Listing 1.04(A), so the error is harmless

and the opinion of the ALJ should be affirmed. In essence, the Commissioner asks this court

to weigh the evidence and make the first impression determination regarding Listing 1.04(A).

                                               2
The Court declines to do so. The Court cannot perform its normal function—that is, review

the ALJ’s decision to determine whether it was supported by substantial evidence—because

the ALJ did not decide Listing 1.04(A). And it is not this Court’s place to weigh the evidence

or to decide a question of first impression. Id. Therefore, the magistrate judge properly

concluded that the case should be remanded to the ALJ for a consideration of the evidence

as it relates to Listing 1.04(A).

       Given that there are no errors in the magistrate judge’s analysis, the Court overrules

the objection. Accordingly,

       IT IS HEREBY ORDERED THAT the Court ADOPTS the Report and

Recommendation (ECF No. 15) as the Opinion of the Court, OVERRULES the

Commissioner’s objections (ECF No. 16), and VACATES the decision of the

Commissioner denying benefits to Plaintiff. The matter is REMANDED for further

administrative action.

       IT IS SO ORDERED.

Date: February 20, 2020                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                              3
